/-5



                                     IN THE fas/        DISTRICT             Ftt£D0i
                                           COURT OF APPEALS                W^J?'^^
                                          HOUSTON - DIVISION                ,AV1   „ , ,..
                                                                            JAN - 5 2l)b
                                    NOS-: CPiV-OJOO/                 _cRCHRISTOPHERA. PRINE
                                        : Q/-/Y-6>/dbX               -cB-ERK
                                        : O/ -/f-Q/DS 3              -CR



                                    FROM THE 240TH DISTRICT COURT

                                          JIDICIAL DISTRICT

                                       FORT BEND COUNTY/ TEXAS

                                    CAUSE NOS.:05-DCR-042537-B HC3
                                              :05-DCR-042538-B HC3
                                              :05-DCR-042572-B HC3


                        NOTICE OF APPEAL WITH DECLARATION OF INDIGENCY

                      IN SUPPORT OF REQUEST TO PROCEED IN FORMA PAUPERIS


      TO THE HONORABLE JUSTICES     OF SAID COURT:


        Comes Now/ Dennis James Poledore, Jr./(hereinafter/ Appellant) Pro set and

      files his "Notice Of Appeal with Declaration Of Indigency In Support Of Request

      To Proceed In Forma Pauperis". In support thereof would show the following:

                                                  I.


        Appellant gave timely notice of appeal on Decemberg           , 2014, to the 240th

      Judicial District Court (visiting judge) "Lee Duggan Jr."/ to Appeal three (3)

      Appealable "Orders" issued on November 12/ 2014. Appellant seeks review in the in

      terest of justice, for a determination of whether the Habeas Court "Abused its          ^.
      discretion" by issuing Orders denying Appellant's:^ £Mt&Cf-&6M) a+fa&d/&£WM&&&*
                 1. Final Disposition Determination Hearing Request. See Exhibit-(SW-1)
                 2. Motion Requesting An Evidentiary Hearing For A §4(a) Provision "
                    Final Disposition" Conducted For Applicant's Prior Writ Ground One
                    "Denied U.S./ Fed., And Tex. Sixth Amendment Right To Counsel"
                    Claim. See Exhibit-(SW-2)
                 3. Second Subsequent Writ Applications Grounds One thru Three. See Ex
                    hibit- (SW-3)
      Without [first] conducting the required Texas Code of Criminal Procedure/ Article

      11.07/ §4(a) Provision "Final Disposition" determination procedure to determine

      whether or not Appellant's initial (writ applications) Ground One Denied... Sixth

                                               Page-1
Amendment right to counsel" claim/ entails a final disposition on the merits to

overcome a §4 (determination) bar. Which Appellant contends the Court's failure

make that determination before rendering its denial/ denied him of his Fourteenth

Amendment procedural "Due Process" right to a fundamental fair Subsequent Writ Ha

beas Corpus proceeding guaranteed by: a) Texas Bill of rights, Article I,Section

12 and 19; Due Process Clause, and Equal Protection clause of the United States,

Federal, and Texas Constitution; and b) C.C.P. art. 11.07, §4(a0 Provision. See

Ex Parte Torres, 943 S.W.2d 469/ 472-74(Tex.Crim.App.l997)

                                           II.

                                    GOOD-FAITH REQUEST

  Appellant avers that this Appeal is taken in good-faith, and not to harass any
party or delayany legal finality. But taken in hope to undo a miscarriage of jus
tice.

                                          III.


                         DECLARATION OF INDIGENCY IN SUPPORT OF
                          REQUEST TO PROCEED IN FORMA PAUPERIS

  Pursuant to Texas Rules of Civil Procedure, §5 under Rule 145(a) "Affidavit of

 Inability". Appellant declare that the responses to the questions listed below

are true and correct/ and answered under penalty of perjury:
  1. T have not received within the last 12 months from the following: sources:
         a. Business/ Professions/ or from Self-employment
          b. Rent payment, Interest or Dividends
          c. Pensions, Annuities, or Life Insurance payment
         d. Gifts or Inheritances
         e- Any other sources of earned income

  2. I do not own cash or have any money in a checkings or savings account, in
cluding any funds where interest is paid and unable to obtain a loan.
  3. I do not own Real Estate, Stocks, Bonds, Notes Automobiles, or other valu
able property, excluding ordinary household furnishings and clothings.
        I further understand a false statement in an answer to any question in this
Affidavit, will subject me to penalties of perjury.
  Under State Law (V.T.C.A.) Practice and Remedies Code 132.001-132.003, I Dennis
James Poledore/ Jr./ do declare under penalty of perjury, that the above foregoing
informatioH and answers are true and correct.

                                     Page-2
                  a4
 Executed this $7 day of December/ 2014.


                                                               SIGNATURE OF AFFIANT
                                                               DENNIS JAMES POLEDORE, JR


                                CERTIFICATE OF SERVICE


 I. certify that a true and correct copy of this Pleading/Notice was placed in

the U.S. Postal Mail Box at the /J->/u/Jj£h U*»-f ,3^7^ F"\ •35~"& "S^uif{
 C/U/A/^-S^ib/J        ,Texas    773-5";       Addressed to:
                  #1. Fort Bend County District Clerk's office
                       301 Jackson St.
                       Richmond/ Texas 77469


  Executed this $ f    day of December, 2014.


                                                       /s,
                                                         SIGNATURE OF AFFIANT

                                                         DENNIS JAMES POLEDORE JR.




                                   Page-3